      Case 1:20-cv-02796-VEC-KNF Document 30 Filed 08/05/21 Page 1 of 3


                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
                                                                           DATE FILED: 8/5/2021
 REBECCA BRUSH.

                               Plaintiff,

                        -against-                           20-CV-2796 (VEC) (KNF)
                                                                 ORDER
 KILOLO KIJAKAZI, Acting Commissioner of the
 Social Security Administration,

                               Defendant.

VALERIE CAPRONI, United States District Judge:

       Plaintiff Rebecca Brush brings this action pursuant to 42 U.S.C. § 405(g) seeking review

of an administrative law judge’s (“ALJ”) decision denying her application for disability

insurance benefits. The parties have cross-moved for judgment on the pleadings. See Dkts. 18,

25. On May 28, 2021, Magistrate Judge Fox issued a Report and Recommendation (“R&R”),

recommending that Plaintiff’s motion be granted, that the Commissioner’s motion be denied, and

that the case be remanded for further proceedings. R&R, Dkt. 29. Neither party filed objections.

For the following reasons, the Court ADOPTS the R&R in full. Plaintiff’s motion is

GRANTED, Defendant’s cross-motion is DENIED, and the case is REMANDED for further

proceedings consistent with Judge Fox’s R&R.

                                            DISCUSSION

       In reviewing final decisions of the Social Security Administration (“SSA”), courts

“conduct a plenary review of the administrative record to determine if there is substantial

evidence, considering the record as a whole, to support the Commissioner’s decision and if the

correct legal standards have been applied.” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014)

(quoting Kohler v. Astrue, 546 F.3d 260, 264–65 (2d Cir. 2008)). “‘Substantial evidence’ is

‘more than a mere scintilla. It means such relevant evidence as a reasonable mind might accept
       Case 1:20-cv-02796-VEC-KNF Document 30 Filed 08/05/21 Page 2 of 3




as adequate to support a conclusion.’” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (per

curiam) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

       In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). To accept those portions of the report to which no timely objection

has been made, “a district court need only satisfy itself that there is no clear error on the face of

the record.” King v. Greiner, No. 02-CV-5810, 2009 WL 2001439, at *4 (S.D.N.Y. July 8,

2009) (quoting Wilds v. United Parcel Serv. Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)).

       Careful review of Judge Fox’s R&R reveals that there is no clear error in his conclusions.

As the R&R explains, the ALJ committed multiple errors of law and made erroneous,

inconsistent, and unsupported factual findings: the ALJ failed to complete the record, as was

required, see R&R at 16–17; Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996) (“[T]he ALJ

generally has an affirmative obligation to develop the administrative record”); exceeded her

authority, effectively substituting her opinion for that of a medical source, by determining that

treating psychologist Dr. Ogulnick’s opinion should not receive “controlling weight” due to an

“absence” of significant interventions and treatments on the record, R&R at 17–19; Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (finding that the treating physician rule generally

requires deference to a treating physician’s opinion, except when “the treating physician issued

opinions that are not consistent with other substantial evidence in [rather than absent from] the

record” (emphasis added)); and failed to consider and apply the factors set forth in 20 C.F.R. §

404.1527(c)(2) in determining the weight to give Dr. Ogulnick’s opinion, see R&R at 17–19;

Halloran, 362 F.3d at 32 (“An ALJ who refuses to accord controlling weight to the medical

opinion of a treating physician must consider various ‘factors’ to determine how much weight to
        Case 1:20-cv-02796-VEC-KNF Document 30 Filed 08/05/21 Page 3 of 3




give to the opinion.”). Accordingly, the Court adopts the R&R in full.

                                         CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for judgment on the pleadings is

GRANTED. Defendant’s cross-motion for judgment on the pleadings is DENIED. This case is

REMANDED to the Commissioner pursuant to 42 U.S.C. §405(g) for further proceedings

consistent with Judge Fox’s R&R. Because the R&R gave the parties adequate warning, see

R&R at 19–20, Defendant’s failure to file objections to the R&R precludes appellate review of

this decision. See Small v. Sec’y of Health & Hum. Servs., 892 F.2d 15, 16 (2d Cir. 1989) (citing

Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d Cir. 1988)).

        The Clerk of Court is respectfully directed to terminate all open motions and to close this

case.



SO ORDERED.

                                                     _________________________________
                                                        ______
                                                            __________
                                                                     ___________
                                                                               __________
                                                                               __
Date: August 5, 2021                                        VALERIE CAPRONI
                                                                        CAPRON  NI
      New York, NY                                       United States District Judge
